Citation Nr: 0433099	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from September 1999 to August 
2000.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from March 2001 and April 2001 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas which denied service 
connection for variously diagnosed psychiatric disorders, 
including post-traumatic stress disorder.  The Board remanded 
the case in May 2003 for additional development of the 
evidence.  The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1. There is clear and unmistakable evidence demonstrating 
that a psychiatric disorder existed at the veteran's entrance 
into active service.

2. There is clear and unmistakable evidence demonstrating 
that the preservice acquired psychiatric disorder did not 
undergo an increase in severity during service, including 
beyond natural progress.

3.  The preponderance of the competent medical evidence of 
record shows that the veteran does not suffer from PTSD. 


CONCLUSIONS OF LAW

1.  The evidence establishes that the veteran had a 
psychiatric disorder at the time of his induction into 
service that was not aggravated during service; therefore, 
the presumption of soundness at entrance into service is 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 
1111 (West 2002).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was an increase in the severity of the underlying 
condition associated with an acquired psychiatric disorder 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2003).

3.  Service connection for a psychiatric disorder on a direct 
basis is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
rating decisions in March and April 2001, a statement of the 
case (SOC) dated in August 2001, supplemental statements of 
the case (SSOC) dated in February 2002, July 2003, September 
2003, January 2004 and February 2004 and letters regarding 
the VCAA in October 2002, March 2003 and June 2003, the 
veteran was provided with the applicable law and regulations 
and given adequate notice as to the evidence needed to 
substantiate his claim and the evidence not of record that is 
necessary.  The October 2002, March 2003 and June 2003 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The July 
2003 VCAA letters specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1).  VA has taken all 
appropriate action to develop the veteran's claim.  The Board 
notes that the veteran was not provided notice of the VCAA 
prior to the initial unfavorable RO decision.  However, the 
Board finds that the veteran has not been prejudiced thereby 
as he has been fully informed of the provisions thereof as 
relevant to his claim and afforded the opportunity to 
identify relevant evidence.  VA has also taken all 
appropriate action to develop his claim.  The RO thereafter 
reviewed his case on more than one occasion, without imposing 
any greater hurdle to the granting of service connection for 
a psychiatric disorder to include PTSD due to the prior 
denial of the claim.  There is no prejudicial error resulting 
from the inability to notify the veteran of the VCAA until 
after the initial unfavorable decision.    

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. hospitalization records indicate that the veteran was using 
marijuana, and having problems in school and at home.  It was 
also noted that the veteran was probably not inclined to view 
therapy positively.  He was convinced that he could get along 
quite well on his own, and he found admissions of 
shortcomings to be demeaning.  The physician concluded that 
the veteran would probably resist personal exploration and 
would become perturbed over implications that he has 
deficiencies and would seek to shift responsibility for his 
shortcomings.

The veteran's cl

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The veteran's service medical records were reviewed.  The 
entrance examination was negative for any findings, treatment 
or diagnosis of a psychiatric disorder.  

The veteran's Form DD-214 shows that he was honorably 
discharged from service due to a personality disorder.

Reports of hospitalization dated in October 1998 and April 
1999 were received from Via Christi Regional Medical Center.  
In the October 1998 hospitalization report the veteran 
received a discharge diagnosis of histrionic personality 
traits with compulsive and narcisstic features.  In the April 
1999 hospitalization report, the veteran was assigned an Axis 
I diagnosis of  rule out major depressive disorder, 
recurrent, severe without psychotic features, rule out 
marijuana dependence continuous and an Axis II diagnosis of 
personality disorder, not otherwise specified.  The 
aim for service connection for a mental 
illness and bipolar disorder was received in October 2000.  
Several military documents were attached to the claim and 
included an intake assessment dated in March 2000 in which 
the veteran was diagnosed with adjustment disorder with 
depressed mood.  Other documents included counseling reports, 
nonjudicial punishment report and certificates of merit and 
achievement.  Also included was a mental status evaluation 
dated in June 2000 which recommended that the veteran be 
discharged from service with an Axis I diagnosis of 
adjustment disorder with disturbance of mood and conduct and 
an Axis II diagnosis of personality disorder, NOS (not 
otherwise specified). 

VA outpatient treatment records dated from September to 
October 2000 show that the veteran was diagnosed with bipolar 
disorder and PTSD.  It is also stated in the records that the 
veteran appeared to have had bipolar disorder since 
childhood.

VA hospitalization records dated in October 2000 show 
diagnoses of bipolar affective disorder and PTSD, service 
related.  

A report of hospitalization dated in September 2000 was 
received from Via Christi Regional Medical Center.  The 
veteran was assigned an Axis I diagnosis of bipolar affective 
disorder, type I, manic stage and an Axis II diagnosis of 
personality disorder, NOS, by history.  

An October 2000 letter was received from D.R. Brada, M.D. at 
The University of Kansas School of Medicine.  Dr. Brada 
stated that the veteran was under his care at the St. Joseph 
Regional Medical Center in September 2000 and that he had 
reviewed the veteran's Army records.  He felt that the 
veteran was functioning quite well at the time that he joined 
the Army in August 1999 and that he progressed through his 
basic and advanced training.  Dr. Brada stated that the 
veteran's psychiatric problems began after his service in 
Kosovo in February or March of 2000 and progressively became 
worse.  It was Dr. Brada's impression that the veteran's 
symptoms began while he was stationed in Kosovo and that they 
should have been identified at that time and he should have 
been given a medical discharge with a service-connected 
disability.  While there was some indication that the veteran 
had some previous difficulties as an adolescent prior to his 
entry into active duty, at the time he entered active duty, 
both by his parent's and the veteran's report, he was free of 
significant symptoms and the symptoms only developed after he 
was sent to Kosovo.   

In an October 2000 memorandum, the RO requested that a VA 
examiner determine the soundness of the veteran at the time 
of enlistment.  

An October 2000 medical opinion was obtained by a VA 
examiner.  The examiner stated that the residuals of 
documented attention deficit and hyperactivity disorder as 
well as whatever conditions required psychiatric 
hospitalization in October 1998 and April 1999 were not 
disclosed or documented by the pre-induction history and 
examination, nor the subsequent induction examination.  The 
examiner felt that these conditions apparently evolved into 
behavioral responses incompatible with military requirements 
and regulations and strongly suggested a deficiency of 
"soundness" in personality structure at the time of, or 
prior to, enlistment.  It was concluded that there was 
insufficient evidence in the record to accept the opinions of 
the veteran and his father that he was functioning quite well 
at the time he joined the service.  

A PTSD questionnaire and statement was received from the 
veteran in November 2000.  The veteran indicated that the 
stressors which led to his claim for PTSD included threats 
and harassment by his fellow soldiers, being humiliated and 
bullied by other soldiers, and seeing the condition of people 
in Kosovo. 

The veteran underwent a VA psychiatric examination in 
February 2001 by a team of three psychiatrists.  He 
complained of nightmares of dying most nights and of having 
his rifle chained to him.  He had mental images of the entire 
camp where he was stationed in Kosovo which were troublesome 
to him.  He had dreams of being shot at and of children being 
hungry.  The examiners provided an Axis I diagnosis of 
adjustment disorder with disturbance in conduct, chronic; 
attention deficit hyperactivity disorder by history; 
polysubstance abuse by history; oppositional defiant disorder 
by history; and an Axis II diagnosis of personality disorder 
NOS with antisocial traits.  The diagnosis of adjustment 
disorder with disturbance in conduct was decided on due to 
the veteran's maladaptive reactions to the stressors that 
occurred in his life both prior to and during his time in the 
military.  These stressors were not deemed to be severe 
enough to cause PTSD.  It was stated that his behaviors both 
during and after his time in the military appear to be a 
continuation of those behaviors exhibited prior to going into 
the military.  

The examiners further commented that the veteran seemed to 
have continued the behaviors attributed to oppositional 
defiant disorder in his early teens to the time in the 
military (i.e. refusal to carry a rifle, refusal to bathe or 
wear appropriate clothing, or refusal to accept any 
responsibility for these behaviors).  It was felt that many 
of those behaviors that he exhibited after leaving the 
military were similar to those exhibited prior to going into 
the military.  The veteran had a long history of shifting 
responsibilities of his behaviors onto others and in many or 
most cases refused to acknowledge or accept responsibility 
for his behaviors that got him into trouble or had 
consequences he did not like.  An example of this was his 
denial of any type of substance abuse or treatment or 
hospitalization when recruited, on induction forms, and when 
hospitalized and treated in the mental health clinic in 
Kosovo.  The record indicated that his family was considering 
removing him from his home as soon as he became 18 years of 
age due to his drug use, his profane language and his threats 
and assaultive behaviors towards members of his family.     

A medication review dated in February 2001 was received from 
A. Reddy, M.D.  Dr. Reddy noted that the veteran has had 
symptoms of PTSD and bipolar disorder and has been treated 
with Depakote.  It was stated that the classic symptoms of 
post-traumatic stress disorder were evident through an 
interview and review of the veteran's records.  It was 
reported that the veteran had been traumatized during his 
military period and that he served in Kosovo and saw starving 
children, trauma, and was punished severely for some 
inadequacies.  He had reported recurrences of traumatic 
events by having severe nightmares, flashback episodes and 
recurrent thoughts, which Dr. Reddy felt were classic 
symptoms of PTSD.  It was also noted that the veteran had 
symptoms of grandiosity and symptoms suggestive of bipolar 
disorder in the past, according to his records.  The 
assessment was current social and occupational dysfunction 
secondary to PTSD.

A report dated in December 2001 was received from Dr. Reddy 
in which it was stated that the veteran had been a patient 
since February 2001 and prior to that he was seen at COMCARE 
Community Support Services since October 2000.  Upon 
reviewing the veteran's records and seeing the veteran for 
over six months, Dr. Reddy felt that he seemed to have PTSD 
symptoms with classic symptoms of recurrent traumatic events, 
severe nightmares, and reliving experiences including 
auditory and visual hallucinations.  Dr. Reddy stated that 
there was no evidence of the veteran exhibiting any symptoms 
of PTSD before he went into the military even though he was 
using marijuana.  Dr. Reddy felt that the veteran's first 
hospital admission in September 2000 to Via Christi indicated 
that the symptoms of PTSD were evident at that time.  
Subsequently his diagnosis became bipolar disorder with anger 
outbursts, grandiosity and inability to sleep; however, these 
symptoms really indicated a diagnosis of PTSD.  

In a January 2002 statement, Dr. Reddy indicated that the 
veteran was unable to retain employment due to PTSD.    

The Board requested further development of the case in June 
2002.  In particular, the RO was requested to provide a VA 
psychiatric examination by a panel of two psychiatrists and a 
detailed list of specific questions were provided by the 
Board for the examiners to answer (see March 2003 VA 
psychiatric examination below).

A report of hospitalization dated in August 2002 was received 
from Poudre Valley Health Systems.  The veteran was assigned 
an Axis I diagnosis of bipolar disorder, manic, severe, with 
psychotic features and an Axis II diagnosis of PTSD.  The 
veteran had provided a history of psychological trauma while 
in the service, and stated that he had been diagnosed with 
PTSD and medically discharged.  The examiner noted, however, 
that this information could not be confirmed and stated that 
the diagnoses could not be independently verified at the time 
given the difficulty with the current assessment.  

The veteran underwent a VA psychiatric examination in March 
2003 by a board of two psychiatrists.  The examiners noted 
that the entire claims folder had been reviewed at length.  
The examiners provided a detailed account of the veteran's 
psychiatric treatment.  It was emphasized initially that the 
veteran had falsified his enlistment papers by claiming that 
he had no history of mental or substance abuse treatment when 
the evidence clearly showed otherwise.  Contrary to his 
denials, his claims folder contained two sets of hospital 
records that were for treatment of mental and substance abuse 
disorders prior to his enlistment.  Those hospital records 
refer to the veteran also having had outpatient treatment for 
ADHD and taking Ritalin from the ages of 6 to 16, at which 
point he began smoking pot and would no longer take the 
Ritalin.  From there, his behavioral problems worsened, 
leading up to his first admission to Via Christi St. Joseph 
Medical Center.  The examiners answered a series of questions 
presented by the Board:

(1) Was the Adjustment Disorder treated before service a 
chronic disability, as distinguished from one or more acute 
episodes?

It is difficult to make a diagnosis as an outside 
professional not having personally interviewed the patient 
and his family when he was a child and/or adolescent. 
However, in review of all his records and in having 
interviewed this veteran twice in the past two years, it 
would seem that he did not have a true adjustment disorder at 
the time of that first hospitalization in October of 1998.  
For a diagnosis of adjustment disorder, there is an essential 
feature of the development of clinically significant 
emotional or behavioral symptoms in response to an 
identifiable psychosocial stressor or stressors.  No real 
stressor was identified in the hospital notes (preservice) 
other than the fact that this veteran was using pot and 
alcohol and manifesting behavioral disturbances typical of 
oppositional defiant or conduct disorder.  It should be noted 
that the diagnosis of adjustment disorder was not the primary 
or even first of the secondary diagnoses given to this 
patient during preservice treatment.  He had diagnoses of 
marijuana dependence and major depression, and then 
"adjustment disorder" was also put in there, along with 
dysthymia and family life crisis, the latter of which was 
likely due to the problems the veteran was causing with his 
behavioral disturbance.  It appears he suffered mainly from 
the effects of marijuana on his mood and possibly his 
behavior, as well as from at least an oppositional defiant 
disorder (ODD) if not a conduct disorder (CD).  This would go 
along with the alleged ADHD, as a substantial number of 
persons with ADHD also have ODD or CD.  Per literature, about 
25% of adolescents with ADHD in combination with conduct 
disorder also develop antisocial personality disorder, and 
these individuals then go on to have further problems, 
including being more prone to mood disorders.

(2)  If a chronic acquired preservice psychiatric disorder 
preexisted service, was the adjustment disorder diagnosed in 
service a continuation of the same pathology?

The problems which this veteran had during the service are 
along the lines of a conduct and personality disorder, which 
was a preexisting condition.  It is unfortunate, but there is 
no evidence of any drug screens having been done to rule out 
relapse of his substance abuse disorder.  His preexisting 
mood disorder and ADHD may have played a small role in his 
service problems, too, but it is primarily his chronic, 
pervasive personality disorder that got him into repeated 
conflicts with his superior officers due to his exaggerated 
sense of self importance, his tendency to blame others for 
his problems, his oversensitivity to the criticism of others, 
and his inability to accept authority.  He greatly resented 
the disciplinary actions taken against him when he did not 
follow the military rules and regulations.  He claimed to 
have been mistreated, and, thus, he decided to get out of the 
Army.  When asked about his several Article 92's and other 
disciplinary action, the veteran said, "These people 
mistreated me, and I felt I didn't want to fight for my 
country anymore." However, it should be noted that he later 
stated "If we ever go to war, I'd go fight for the U.S.  I 
just wish they wouldn't treat me so bad."

(3) If a chronic acquired preservice psychiatric disorder 
preexisted service, did it undergo a chronic increase in 
severity during service, as distinguished from a temporary 
exacerbation?

There was a diagnosis of an adjustment disorder with 
disturbance in mood and conduct made by the psychiatrist, 
Cpt. D. F., MC, who evaluated him in the service.  This would 
not have been a continuation of a preservice condition, as 
the problems were not the same.  Besides, the psychiatrist 
noted that it was his personality disorder which made him not 
amenable "to hospitalization, treatment, transfer, 
disciplinary action, training, reclassification to another 
type of duty within the military."  Further, he stated, "It 
is unlikely that efforts to rehabilitate or develop this 
individual into a satisfactory member of the military will be 
successfully [successful]."  The psychiatrist recommended 
that the veteran be discharged from the service.  This report 
of the veteran's "Mental Status Evaluation" included 
assessment for any thought disorder, suicidal and/or 
homicidal ideations, and the veteran denied any of these 
ideations as well as having any visual or auditory 
hallucinations.  In gathering history, it is not noted 
anywhere that the patient complained of any neurovegetative 
symptoms or nightmares/flashbacks, etc., typical for those 
with PTSD.

(4) If the current post service diagnosis remains adjustment 
disorder, as reported in the February 2001 VA examination, 
the examiner should state whether it is as likely as not, 
more likely than not, or less likely than not that there is a 
medical nexus between such disorder and the adjustment 
disorder diagnosed before and during military service.

The post service diagnosis is not an adjustment disorder.  It 
is bipolar disorder and personality disorder NOS.

(5) If a chronic acquired psychiatric disorder separate and 
apart from a personality disorder did not preexist the 
veteran's military service, the examiner should state whether 
it is as likely as not, more likely than not, or less likely 
than not that the veteran currently has a chronic psychiatric 
disorder that had its onset in service or that is related to 
service?  If so, what is the correct diagnosis of such 
disorder.

The examiners did not believe the veteran had a chronic 
acquired psychiatric disorder that was separate and apart 
from a personality disorder and a bipolar disorder, both of 
which began in childhood.  The diagnosis of PTSD could not be 
made, as he does not meet criterion A for this disorder.  
What he is now calling flashbacks (he did not know this term 
or even describe similar) are his ruminations over what he 
perceives as mistreatment by superiors in the service.

(6) Conflicting opinions in the record should be reconciled, 
to the extent possible. The basis for all findings and 
conclusions should be set forth fully and in detail.

Adjustment Disorder-this is an unfortunately common 
diagnosis given when a provider is faced with a patient who 
is in a current crisis with a seemingly specific stressor and 
the provider has insufficient time to do a thorough 
evaluation of that patient.  In this situation, all the 
provider sees is a brief cross section of that patient's 
life.   The examiners believed this term/diagnosis was used 
inappropriately in this veteran's preservice and in-service 
charts.  In his adolescence, the symptoms and behaviors 
leading to his hospitalizations met the criteria for another 
Axis I, as well as Axis II, diagnosis which thus technically 
would eliminate a diagnosis of Adjustment Disorder.  The same 
can be said for his in-service disturbance, which went along 
more with the natural progression of his Axis II diagnosis.  
The psychiatrist even noted that the veteran had no 
neurovegetative symptoms at the time of that exam, and no 
specific mood was noted, only behavioral disturbance.  It 
should also be remembered that even had this veteran have 
actually had an Adjustment Disorder, he would have been 
expected to recover within six months of that stressor, and 
the social worker who examined him the first time while he 
was in Kosovo stated that the veteran was expected to 
overcome his depressive and behavioral symptoms and to have a 
good prognosis.

Attention Deficit Disorder-The veteran may have had this 
diagnosis in childhood and adolescence; however, the treating 
physician of record was not a board-certified child and 
adolescent psychiatrist, and the veteran's childhood records 
and school reports are not available for review at this time.  
As mentioned previously, some of the symptoms of ADHD overlap 
with those of bipolar disorder, particularly of a manic 
phase, and can be especially difficult to sort out during a 
patient's childhood years. These overlapping symptoms include 
excessive activity; impulsive behaviors; poor judgment; 
distractibility; and denial of any problems, all of which 
this patient displayed at times.

Bipolar Disorder-As is often the case, bipolar disorder can 
be first manifested by a major depressive episode.  This 
veteran was given the diagnosis of major depression while 
hospitalized as an adolescent, at a time when he was unhappy 
at home and at school.  At that time, he also displayed 
extreme irritability and acting-out behaviors, as well as 
reported sleep and appetite decreases, all of which could 
have actually been part of a manic or hypomanic episode that 
went unrecognized at the time, particularly given the fact 
that he was not evaluated by a board-certified child and 
adolescent psychiatrist.  Other associated problems of 
bipolar disorder which this veteran demonstrated included 
school truancy, school failure, ADHD, and substance abuse.  
About 10-15% of adolescents with recurrent major depressive 
episodes will go on to develop bipolar disorder; mixed 
episodes are more likely in adolescents and young adults.  
Bipolar Disorder is a recurrent disorder in about 90% of 
patients who have had one episode.  There is some evidence 
that changes in sleep-wake schedules such as occur in time 
zone changes or sleep deprivation may precipitate or 
exacerbate a manic, hypomanic, or mixed episode, which might 
help account for this veteran's manic episode shortly after 
returning from Kosovo. Again, this would be a recurrence or 
natural progression of his preexisting, preservice bipolar 
disorder.

Dysthymia-This was given as a diagnosis during his 
hospitalizations as an adolescent, again, inappropriately in 
my opinion.  This veteran's records provide no evidence that 
he had a depression with neurovegetative symptoms lasting 
longer than a year during which time he did not develop an 
episode of a major mood disorder (either depression or 
mania/hypomania); thus, he did not meet criteria for 
dysthymia. On the contrary, he was given the diagnosis of 
major depression. (See discussions about bipolar disorder and 
major depression.)

Major Depression-This was given as a diagnosis while he was 
hospitalized as an adolescent.  As discussed above, in light 
of a closer review of his actual mood state and 
neurovegetative symptoms, as well as his longitudinal 
history, this might better have been diagnosed as a bipolar 
disorder.  In the longitudinal course, it can be seen that by 
September 2000, he was demonstrating grandiose and somewhat 
paranoid thinking, restless & agitated behavior, pressured 
and rapid speech, and sleeping little since he believed it 
was a waste of time.  As discussed above, bipolar disorder 
can be overlooked as a diagnosis when someone presents with 
more depressive symptoms than manic ones, or with the first 
mood episode being that of depression, or in childhood and 
adolescence since it tends to be more difficult to diagnose 
bipolar disorder in this age group.

Post Traumatic Stress Disorder-This veteran does not even 
meet Criterion A for this diagnosis, as neither #1 nor #2 are 
satisfied by this particular veteran's complaints.  His main 
focus was on his perceived mistreatment by superior officers 
after he demonstrated neglect and/or opposition to rules and 
regulations expected of all personnel in the armed forces.  
He did not like being required to have close supervision 
after repeated infractions and at that time became frankly 
oppositional to the point a psychiatrist was asked to 
evaluate him for appropriateness to serve in the military.  
Again, this oppositional behavior was part of the natural 
progression of his Axis II disorder and is supported by all 
his psychological testing, especially that done on 3/10/03 
which demonstrated personality features that are directly 
opposite to what would be expected of someone with PTSD.  
During the first VA examination, the veteran stated that he 
would go back into the military if he thought the country 
needed him. He also reported to the three examiners at that 
examination that he went to the mental facility while in 
Kosovo "every day as I couldn't sleep, would shake all the 
time, and I didn't want to stay in the Army." Of note, there 
is no documentation in the military records that this veteran 
went to the mental health clinic daily.  He said he felt 
justified in disobeying orders because he felt he was treated 
badly by others.  His statements imply deliberate 
disobedience and manipulation on his part to get out of the 
Army.  This is consistent with the type of behavior seen in 
individuals with personality disorders.

Substance Abuse-This was a known problem prior to entering 
the service,
and there does not seem to be any conflicting opinions about 
this. There is no mention of veteran being asked to submit 
urine drugs [sic] while in service, so no further information 
is available.

Personality (Characterological) Disorder-With careful review 
of all his records in the claims folder, it is apparent there 
is a primary, underlying condition which is that of a 
personality disorder diagnosis.  Three separate psychologists 
have tested this veteran over the years, with the first 
testing having occurred when veteran was 17 years old (pre-
service hospitalization), the second having occurred during 
the 10/02 hospitalization at the Topeka VA, and the third 
testing having occurred here on 3/10/03, a week after this 
C&P examination was conducted. . .  All three psychologists 
have given this veteran a diagnosis of a personality 
disorder. Further, the C&P examiners on both occasions and 
the psychiatrist who saw him in the military have all given 
him a diagnosis of a personality disorder, as did the 
psychiatrists who treated him 9/9/00 - 9/19/00 at via [sic] 
Christi St. Joseph.

In a final summary, this veteran suffers from both an Axis I 
diagnosis (Bipolar Disorder) and an Axis II diagnosis 
(Personality Disorder), both of which have their roots in his 
childhood and adolescent years and were not exacerbated by 
military service.  Rather, the problem behaviors demonstrated 
by this veteran during his service in Kosovo were those 
indicating a natural progression of his personality disorder, 
and the manic episode that occurred shortly after he was 
discharged from the service was a recurrent episode of his 
preexisting mood disorder (Bipolar Disorder).  This report 
has taken into consideration all records and reports 
contained within the veteran's claims folder. 

Following appellate review in May 2003, the Board remanded 
the case for compliance with the VCAA and to obtain a copy of 
a March 10, 2003 VA psychological test report which was 
referenced in the March 2003 VA psychiatric examination 
report.  

The March 10, 2003 VA psychological report was obtained by 
the RO.  The examiner noted that the veteran's responses 
produced a valid profile, although some guardedness in 
responding was detected.  It was noted that according to DSM-
IV, for an experience to be considered traumatic, the 
person's response to it must include intense fear, 
helplessness, or horror.  The veteran described his 
experiences in Kosovo as upsetting and demeaning, but the 
above necessary qualities for the experiences to be 
considered traumatic were not evident during the testing 
session.  It was further stated that while the veteran 
produced a profile on the trauma symptom inventory (TSI), 
which is possibly consistent with a diagnosis of PTSD, the 
overall results do not lead to this conclusion regarding 
diagnosis.  An Axis I diagnosis of history of polysubstance 
abuse, rule out psychotic disorder, NOS, and rule out 
substance induced psychotic disorder was provided.  An Axis 
II diagnosis of personality disorder, NOS, with antisocial 
traits (with poor insight) was provided.   

A July 2003 fax was received from the veteran's attorney with 
copies of articles printed from the internet.  The articles 
are entitled "Bipolarity in Children," "Can stimulant 
rebound mimic pediatric bipolar disorder," "Life events 
mania.  A special relationship?" and "Trauma and 
posttraumatic stress disorder in severe mental illness."  

A statement dated in August 2003 was received from the 
veteran's attorney with an attached document from Dr. S. 
Kumar at Comcare.  Dr. Kumar responded to questions asked by 
the veteran's attorney regarding the veteran's psychiatric 
conditions.  Dr. Kumar indicated that he reviewed the 
veteran's claim file and attached medical opinions.  Dr. 
Kumar felt that the veteran currently suffered from bipolar 
disorder vs. schizoaffective disorder; PTSD, chronic, severe; 
and cannabis abuse, in early remission.  It was felt that the 
veteran's psychiatric symptoms are related to his service in 
the military and that his PTSD symptoms are related to 
service.  Dr. Kumar felt that the veteran suffered from a 
psychiatric disorder prior to service and that his military 
service aggravated that condition beyond the natural 
progression of the disease.  Past records showed history of 
ADHD and substance use prior to joining the service, but 
there was no history of bipolar disorder or PTSD.  Dr. Kumar 
did not feel that a psychologist/psychiatrist was capable of 
rendering a sound medical opinion based on a single, short-
lived examination.  It was felt that the veteran was quite 
guarded and would not give any history in the first few 
visits.

A statement dated in August 2003 was received from Dr. Kumar.  
Dr. Kumar stated that the veteran had been under her 
treatment for medication management of his mental illness at 
Comcare Community Support Services since October 2002.  He 
was under the care of Dr. Reddy prior to that.  When Dr. 
Kumar first started seeing him, he carried diagnoses of PTSD, 
bipolar disorder and cannabis abuse.  He was fairly stable in 
terms of his symptoms at that time, but continued to have 
anxiety symptoms and also admitted to using marijuana to 
relieve the anxiety symptoms.  Dr. Kumar opined that the 
veteran's psychiatric disorder was either caused by or 
exacerbated by his military experience, based on a review of 
the veteran's history in old charts and interview with the 
veteran and his father.  The veteran's history of drug use 
was discussed, as was the fact that his current relapse was 
probably precipitated by his non-compliance with medication 
regimen which in turn led him to self-medicating himself with 
illegal drugs especially marijuana which exacerbated the 
condition.
  
A September 2003 statement was received from the veteran's 
parents in which they provide insight into the veteran's 
history, to include both preservice and post-service 
difficulties.

The veteran's attorney submitted the following evidence in 
January and February 2004:  copies of articles from the 
internet entitled "Posttraumatic stress disorder and bipolar 
mood disorder" and "Posttraumatic stress disorder and 
comorbidity; recognizing the many faces of PTSD."; an 
article from the British Journal of Clinical Psychology 
titled "Relationships between trauma and psychosis:  A 
review and integration," and copies of Mariano v. Principi 
and Pelegrini v. Principi decisions.

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Psychiatric Disorder other than PTSD

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims (Court), in Cotant v. Principi, 17 Vet. App. 
116 (2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel (GC) has 
issued a precedential opinion, VAOPGCPREC 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, the United States Court 
of Appeals for the Federal Circuit explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

The Court has consistently stated that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened." See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein. The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).

The evidence in this case clearly and unmistakably 
establishes that the veteran had undergone psychiatric 
treatment prior to his service.  Although the veteran noted 
on enlistment papers that he had no history of mental or 
substance abuse treatment, the medical evidence of record 
clearly shows otherwise.  The findings reported in his 
private hospitalization records, dated in October 1998 and 
April 1999, are competent medical evidence that a psychiatric 
disorder, diagnosed as a personality disorder, clearly and 
unmistakably preexisted service.  Thus, the veteran's 
assertion that he did not have a history of mental treatment 
prior to service and a pre-existing disorder is inconsistent 
with the pre-service medical evidence of record, and is not 
credible.  The Board therefore finds that the presumption of 
soundness under the provisions of 38 U.S.C.A. § 1132 has been 
rebutted regarding the existence of a psychiatric disorder 
prior to service.

The next question the Board must address is whether the 
veteran's pre-existing psychiatric disorder was aggravated 
during service, the second prong of rebutting the presumption 
of soundness.  Having reviewed the complete record, the Board 
finds, as will be explained below, that the evidence clearly 
and unmistakably establishes that the veteran's psychiatric 
disorder was not aggravated during his period of active duty.

The veteran's service medical records show that the veteran 
was diagnosed with an adjustment disorder and personality 
disorder.  Post-service, VA and private medical records show 
diagnoses of bipolar disorder and personality disorder.  

Private physicians have indicated that the veteran was 
functioning well at the time of enlistment into service; 
however, it was felt that his psychiatric problems were 
either incurred or aggravated during service, especially 
during his time in Kosovo.  The veteran reported feeling 
harassed and traumatized during his service in Kosovo.  These 
opinions appear to be based largely on the veteran's and his 
parent's reported history.  However, the conclusions and 
private opinions are contradicted by the conclusions of VA 
psychiatrists who examined the veteran in February 2001 and 
March 2003.  The VA examiners clearly opined that the 
veteran's psychiatric troubles exhibited during service were 
a continuation of those behaviors exhibited prior to entering 
the service.  In particular, the March 2003 examiners felt 
that the veteran's bipolar disorder and personality disorder 
both had roots in his childhood and adolescent years and were 
not exacerbated by military service.  It was noted that the 
veteran had a long history of shifting responsibility of his 
behaviors onto others.  The veteran seemed to have continued 
the behaviors attributed to oppositional defiant disorder in 
his early teens to his time in the military and continued 
them post-service.  

The private physicians' statements appear to be based largely 
on the veteran's unsubstantiated history of functioning quite 
well upon entrance into service and then experiencing 
problems in Kosovo.  These physicians have not pointed to any 
clinical findings to support their conclusions and have to a 
large extent ignored the veteran's pre-service psychiatric 
treatment.  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board is compelled to find that the private physicians' 
statements are of questionable weight and credibility, 
particularly when compared to the February 2001 and March 
2003 VA examiners' reports.  The Court has found that it is 
appropriate for the Board to consider a physician's opinion 
to be of less weight and credibility when the basis of the 
opinion is shown to be less than complete or contradicted by 
other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

The Board accords much greater weight to the VA examiners' 
opinions, indicating that the veteran's pre-service 
psychiatric disorder was not aggravated in service.  In this 
regard, the Board observes that, in particular, the March 
2003 VA examiners provided a through examination of the 
veteran, which included a longitudinal review of numerous 
medical records and psychological testing.  Based on clear 
and unmistakable evidence, the veteran's pre-existing 
disorder was not aggravated in service, and the presumption 
of soundness is rebutted.

The veteran's and his parent's statements and contentions 
regarding a relationship between his current psychiatric 
disorder and service cannot establish that any such 
disability was incurred or aggravated in service. As 
laypersons, they are not competent to establish medical 
etiology by their own unsupported opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Clear and unmistakable evidence establishes that the veteran 
had the claimed disability on service entrance, and that it 
was not aggravated in service.  Such a finding is necessarily 
sufficient to rebut the presumption of aggravation under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Hence, service 
connection for a psychiatric disorder other than PTSD is not 
warranted.

PTSD
 
Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to the combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor. 
38 C.F.R. § 3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is (or 
are) related to combat, the veteran's lay testimony regarding 
the reported stressor(s) must be accepted as conclusive 
evidence as to the actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b) (West 2002); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(d), (f) 
(2003).

One of the necessary criteria to establish service connection 
for PTSD is medical evidence which shows that the veteran 
currently has PTSD.  In this case, the preponderance of the 
evidence establishes that the veteran does not have PTSD.  
The veteran is not shown to have engaged in combat with the 
enemy.  Various VA and private physicians have diagnosed the 
veteran with PTSD; however, none of those diagnoses appear to 
be based on actual verified stressors.  
Rather, the symptoms of PTSD such as the veteran's reported 
nightmares, flashbacks and intrusive thoughts have provided 
the basis for many of the diagnoses.  Other physicians note 
that the veteran's PTSD is due to the veteran's perceived 
psychological trauma in service and from his service 
experiences in Kosovo.  In this regard, the Board notes that 
the veteran's claimed stressors are unverified and 
unverifiable. They are so vague, without specifying dates, 
names or other details necessary that would even conceivably 
allow corroboration.  

Applicable law, as applied to this case, provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

In contrast, the February 2001 and March 2003 VA examiners 
concluded that a diagnosis of PTSD could not be made, as the 
veteran did not meet the criteria for such a diagnosis.  In 
particular, the March 2003 VA examiners noted that the 
veteran's main focus was on his perceived mistreatment by 
superior officers after he demonstrated neglect and/or 
opposition to rules and regulations expected of all personnel 
in the armed forces.  The examiners clearly explained that 
this oppositional behavior was part of the natural 
progression of the veteran's personality disorder and was 
supported by his psychological testing (especially on the one 
conducted on March 10, 2003) which demonstrated personality 
features that are directly opposite to what would be expected 
of someone with PTSD.  

The Board accords greater weight to the VA examiners' 
opinions, indicating that the veteran does not have PTSD.  
The March 2003 examination report was thorough and detailed 
with a review of the veteran's entire claims folder and 
pertinent medical records.  Furthermore, separate 
psychological testing of the veteran was performed.  The 
Court has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

Accordingly, the Board finds the VA examiners' opinions to be 
of much greater probative value.  As the evidence does not 
show that the veteran engaged in combat and the claimed 
stressors are otherwise unverified, there is therefore no 
basis for finding that service connection for PTSD is 
warranted.  Service connection for PTSD is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.   See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



